I fully concur in the majority's analysis and disposition of appellant's first and third assignments of error.
As to appellant's second assignment of error, the majority apparently overrules it because the exact date of the offense is not an essential element of the crime charged. Although I agree with this proposition as it relates to the offense alleged in the case sub judice, the exact date is essential for the purpose of establishing the trial court's jurisdiction over appellant. Because the complaint included dates of the offense which were alleged to have occurred after appellant's eighteenth birthday, I concur in the majority's conclusion the trial court had jurisdiction.
JUDGE WILLIAM B. HOFFMAN.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Delaware Municipal Court of Delaware County, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence. Costs to appellant.